Title: From Thomas Jefferson to George Jefferson, 17 April 1801
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello. Apr. 17. 1801.

Yours of Apr. 6 is recieved; so is the syrop of punch forwarded by you. I must ask the favor of you to call on Colo. Carrington & pay him 30. Dollars on account of Matthew Rhodes collector of the direct tax of this county. also to pay mr Jones & mr Pleasants, a year’s subscription for their papers, and notify them that they may annually apply to you for the paiment without awaiting the ordinary course of collection. I presume you recieved from J. Barnes 920.26 D. on my account about the 4th or 5th. inst. on which I drew on you for 600. D. in favr. of John Watson, to which some smaller draughts will be added here, & have been added. I will further strengthen you immediately on my return to Washington, for which place I depart hence on the 25th. inst.—I will take the 7. Dolls. pr. Cwt. offered you for my last year’s tobo. payable in 4. months. on this subject I must inform you that mr Clarke by a late letter apprises me that tho’  the mass of the Bedford tobo. is as good as usual, yet there are a few hogsheads of inferior quality, which he would not advise to submit to reinspection. he could not specify the particular hogsheads, having kept no note of them. on the other hand, the crop from this place is declared by the Milton inspectors to be the very best crop ever passed at that inspection. you will use this information as you shall judge best. Accept assurances of my affectionate esteem

Th: Jefferson


P.S. draughts made—


April 13.
in favr. Rob. Hemings 22. D.


15.
  Wm. & Julius Clarkson £ 9–8–4



